DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 8-12, 15-19, and 21-25 are presented for examination. Claims 6, 7, 13, 14, and 20 have been cancelled. Claims 1, 8, and 15 have been amended.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-12, 15-19, and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter 2019 PEG) the rejection as follows has been applied. 
Under step 1, per MPEP 2106.03, independent claims 1, 8, and 15 the claims are directed to a process, machine, manufacture or composition of matter, which would pass Step 1 of the two-step analysis for 101 eligibility. Thus, each claim 1-5,8-12,15-19 and 21-25, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. § 101. 
Under step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.

(I) An abstract idea as recited per claims 1, 8, and 15 (taking recitation of claim 1 as representative as recitation of claims 8 and 15 is substantially similar) is as follows:
-	assigning, to each of a plurality of … objects, a corresponding set of one or more pseudo-randomly generated parameter values, each parameter value of the corresponding set of one or more pseudo-randomly generated parameter values corresponding to a parameter representing a feature of the plurality of … objects;
-	 	assigning, to each … object of the plurality of … objects, a weight parameter value indicating a likelihood of selecting, … the corresponding … object to provide to at least one client …  as part of an exploration operation;
-	performing the exploration operation to determine how to better at least one of tailor or rank online digital content, wherein the exploration operation comprises assigning score parameter values to at least some … content such that a plurality of impressions are substantially uniformly distributed among a set of … objects during the exploration operation, 
- 	calculating a score parameter value for each … object of the plurality of … objects based, at least in part, on the corresponding set of one or more pseudo-randomly generated parameter values and the weight parameter value for the corresponding … object;
-	selecting, for display …, at least one … object of the plurality of digital content objects based, at least in part, on one or more score parameter values determined based, at least in part, on the exploration operation performed to determine how to better at least one of tailor or rank online digital content; and 
- 	providing the at least one … object for display ….

Further, dependent claims 2-5, 9-12, 16-19, and 21-25, recite the same abstract idea as they further specify the abstract idea in a descriptive manner with the exception of additional elements as analyzed under step 2A prong two and step 2B inquiries below. They further describe the abstract idea using abstract recitation as follows:
per claims 2, 9, and 16, wherein calculating the score parameter value for each of the plurality of digital content objects is further based, at least in part, on additional one or more pseudo-randomly generated parameter values assigned to a query generated in response to online activity detected in relation to the client ….

per claims 3, 10, and 17, the additional one or more pseudo-randomly generated parameter values not pertaining to user characteristics

per claims 4, 11, and 18, wherein the additional one or more pseudo-randomly generated parameter values characterizing one or more users.

per claims 5, 12, and 19, further comprising: indexing each of the plurality of … objects based, at least in part, on the one or more score parameter values.

per claim 21, each parameter value of the corresponding set of one or more pseudo-randomly generated parameter values being a numerical value between zero and one.

per claims 22, and 23 wherein calculating the score parameter value for each of the plurality of … objects comprises: calculating an inner product between a vector including a set of one or more pseudo-randomly generated parameter values and a vector including the additional one or more pseudo-randomly generated parameter values assigned to the query.

per claim 24, detecting an interaction with the at least one … object; and determining, based, at least in part, on the interaction, a category of user for which to provide the at least one … object.

per claim 25, wherein calculating the score parameter value for each … object of the plurality of … objects is based, at least in part, on additional one or more pseudo-randomly generated parameter values assigned to a query.

(II) Thus, based on the foregoing abstract recitation, the claims recite an abstract idea which pertains to assigning pseudo-randomly generated parameter values representing a feature of the plurality of digital content objects, assigning a weight parameter value indicating a likelihood of selecting the corresponding digital content object, calculating score parameter values based at least in part on the corresponding set of pseudo-randomly generated parameter values and the weight parameter value for the corresponding digital content object, assigning score parameter values to digital content objects to uniformly distribute impressions among a set of digital content objects, and selecting for display at least one digital content object based on one or more score parameter values, which are certain methods of organizing human activity and mathematical concepts.
The phrase “Certain methods of organizing human activity” applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
Also, claims invoke mathematical concepts grouping, note limitations pertaining to ascertaining score parameter values as set forth above and claims 1-4, 8-11, 15-18, 21-23, and 25. The phrase "Mathematical concepts” applies to mathematical relationships, mathematical formulas or equations, mathematical calculations. Further, see MPEP 2106.04(a)(2) I. A-C.
Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
Under step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).

Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.

Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole.

The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1-5, 8-12, 15-19, and 21-25 at least are digital content objects, a processor, a client device for display, online digital content, selecting ...via a client device…digital content; and providing… digital content… for display by the client device, wherein at least one of the plurality of digital content objects or the set of digital content objects is stored in a distributed computing system, wherein computational processing of at least some of at least one of the plurality of digital content objects or the set of digital content objects utilizing the distributed computing system is associated with efficiency in computational processing associated with at least one of selecting the at least one digital content object or providing the at least one digital content object for display (per claim 1); an apparatus comprising at least one processor and at least one memory, and others already noted per claim 1 (per claim 8); and a computer program product, comprising one or more non-transitory computer readable media having computer program instructions stored therein (per claim 15).  Remaining dependent claims, namely 2-5, 9-12, 16-19, and 21-25, either recite the same additional element(s) as already noted above or simply lack recitation of an additional element, in which case note prong one as set forth above.
As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computing components.  Note at least digital content objects, … a processor, …a client device for display, …online digital content, and … a distributed computing system. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed Figs. 1 and 5, and spec. para. [0013] and [0071]. A distributed computing system for executing large processing jobs is well-known, as described in spec. para. [0013] using the example of the Hadoop distributed file system (HDFS). The courts have found that the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. (See MPEP 2106.05(g)).  The use of the distributed computing system also generally links the use of the judicial exception to a particular technological environment or field of use because it merely utilizes the well-known distributed computing system to execute the abstract idea. (See MPEP 2106.05(h)).  
Furthermore, the limitation of providing the at least one digital content object for display by the client device, merely adds insignificant extra-solution activity to the judicial exception because it is incidental to the primary process or product and is only nominally or tangentially related to the invention. The step of providing the digital content object that is stored in a distributed computing system for display does not add a meaningful limitation to the computational processing. Gathered/received/obtained data is considered insignificant extra solution activity. (See MPEP 2106.05(g)). Thus, the process is similar to (i) collecting information, analyzing/organizing/indexing it, and displaying certain results of the collection and analysis (Electric Power Group) – the certain result here is the at least one digital content object stored in the distributed computing system.
The processor of the system executing the "apply it" or performing the exploration operation comprising assigning score parameter values to at least some online digital content such that a plurality of impressions are substantially uniformly distributed among a set of digital content objects during the exploration operation, is connected to plurality of generic devices (e.g. at least one transaction processor and at least one memory) merely sending/receiving data over a network. 
Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
Thus, the abstract idea which pertains to assigning pseudo-randomly generated parameter values representing a feature of the plurality of digital content objects, assigning a weight parameter value indicating a likelihood of selecting the corresponding digital content object, calculating score parameter values based at least in part on the corresponding set of pseudo-randomly generated parameter values and the weight parameter value for the corresponding digital content object, assigning score parameter values to digital content objects to uniformly distribute impressions among a set of digital content objects, and selecting for display at least one digital content object based on one or more score parameter values, which are certain methods of organizing human activity and mathematical concepts (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two). 
Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
Under step 2B, per MPEP 2106.05, as it applies to claims 1-5, 8-12, 15-19, and 21-25, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea which pertains to assigning pseudo-randomly generated parameter values representing a feature of the plurality of digital content objects, assigning a weight parameter value indicating a likelihood of selecting the corresponding digital content object, calculating score parameter values based at least in part on the corresponding set of pseudo-randomly generated parameter values and the weight parameter value for the corresponding digital content object, assigning score parameter values to digital content objects to uniformly distribute impressions among a set of digital content objects, and selecting for display at least one digital content object based on one or more score parameter values, which are certain methods of organizing human activity and mathematical concepts (prong one) - has not been applied in an eligible manner.  
As noted in MPEP 2106.05(d)II the courts have recognized some computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. For example, receiving or transmitting data over a network, (e.g., using the Internet to gather data, See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)); performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and presenting offers and gathering statistics, (See OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). The assigning of parameter values, calculating of score parameter values, and selection of digital content objects, via a generic processor to provide at least one digital content object for display by the client device, fails to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)). 
Furthermore, it is well-known to use a distributed computing system for executing large processing jobs, as described in spec. para. [0013]. The specification uses the example of the Hadoop distributed computing system, which employs a map-reduce type of architecture as a non-limiting but well-known example. The courts have found that the addition of well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception is not indicative of an inventive concept (aka “significantly more”) - see MPEP 2106.05(d).  The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions and amount to no more than general linking to a technical environment and/or technical field of use - as they are described at a high level of generality (prong two).
Therefore, the claims here fail to contain any element or combination of elements that would be considered significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Response to Arguments
After careful review of Applicant’s remarks/arguments filed on 28 December 2021, the Applicant’s amendments have been entered. Applicant’s arguments with respect to claims 1, 3-8, 10-15, and 17-20 have been fully considered.
With regard to claim rejections under Claim Rejections - 35 USC § 101
Argument One
Applicant argues that the present claims do not recite a judicial exception, as they do not recite a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas in Section | of the 2019 Revised Patent Subject Matter Eligibility Guidance. Therefore, the claims are eligible at Prong One of revised Step 2A. The present claims, even assuming arguendo that they recite a judicial exception, clearly integrate any alleged judicial exception into a practical application. In particular, the claims provide for improvements to the technical field of increasing efficiency using a distributed computing system and/or using exploration operation to improve targeted delivery, and are indicative of integration into a practical application (see MPEP 2106.05(a)).
As mentioned in the specification, “tools and/or services may be provided to users so as to allow for copious amounts of content to be searched in a more efficient and/or more effective manner” (e.g., [0002] of the instant application). Clearly, in addressing and solving technical problems with the technical solutions and/or benefits described in the specification, the claims clearly integrate any alleged judicial exception into a practical application. Therefore, the claims are eligible at Prong Two of revised Step 2A.
The claims do not merely recite an abstract idea of outputting data along with the requirement to perform it on a computer. Many additional elements are recited, in a non-conventional arrangement. Thus, the ordered combination of claim limitations provides a particular, practical application which is a patent eligible application. Accordingly, claim 1 recites significantly more than the alleged abstract idea. Thus, claim 1 patent eligible under Step 2B of Alice, and the rejection should be withdrawn. Accordingly, claim 1 is believed to overcome the 101 rejection. Claims 8 and 15 are believed to comprise at least some similar features, and are thus believed to overcome the 101 rejection as well. 
Applicant’s arguments have been fully considered but they are not persuasive. 
As stated in the above Office Action, the claimed invention is directed to assigning pseudo-randomly generated parameter values representing a feature of the plurality of digital content objects, assigning a weight parameter value indicating a likelihood of selecting the corresponding digital content object, calculating score parameter values based at least in part on the corresponding set of pseudo-randomly generated parameter values and the weight parameter value for the corresponding digital content object, assigning score parameter values to digital content objects to uniformly distribute impressions among a set of digital content objects, and selecting for display at least one digital content object based on one or more score parameter values, which are certain methods of organizing human activity and mathematical concepts. When viewed as a whole, the additional claim elements do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two). 
Under step 2B, when considering utilizing the distributed computing system for efficiency in computational processing associated with selecting the at least one digital content object or providing the at least one digital content object for display, the spec language at para. 0013 makes it clear that the system is well-known. The Hadoop distributed file system (HDFS) is described as one non-limiting, but well-known example. The distributed computing system is merely used to “apply” the judicial exception, as well as to “generally link” the judicial exception to a particular technological environment. Therefore, the 35 U.S.C.§ 101 rejection is maintained.

With regard to claim rejections under Claim Rejections - 35 USC § 103
Argument One
Applicant argues that the cited prior art of Zinkevich et al. US Patent Application (2011/0246307) in view of Sharma et al. (US 7,921,036) fails to teach or suggest the features of the amended claims. 
Notably, Zinkevich and/or Sharma seem to be silent as to performing the exploration operation to determine how to better at least one of tailor or rank online digital content, wherein the exploration operation comprises assigning score parameter values to at least some online digital content such that a plurality of impressions are substantially uniformly distributed among a set of digital content objects during the exploration operation, wherein the assigning score parameter values comprises calculating a score parameter value for each digital content object of the plurality of digital content objects based, at least in part, on the corresponding set of one or more pseudo-randomly generated parameter values and the weight parameter value for the corresponding digital content object. Rather, Zinkevich seems to provide for calculating a mass for each contract, and allocating one of the contracts with a user visit, and Sharma seems to provide for analyzing responses to random content, scoring the content using the responses, and playing matching content based on the scores. Zinkevich and/or Sharma do not seem to provide for impressions being substantially uniformly distributed among a set of digital content objects. Therefore, the Examiner withdraws 35 U.S.C.§ 103 prior art based rejection. 
Applicant’s amendments have been entered, and the rejection is withdrawn.
The Examiner had previously rejected pending claims 1-5, 8-12, 15-19, and 21-25 under 35 U.S.C. 103 as being unpatentable over Zinkevich, in view of Sharma. However, as amended the prior art relied upon, already of record (as noted on previous PTO-892 forms of record), and being made of record based on an updated search conducted in view of filed claim amendments (note PTOL-892 being attached herewith) fails to, singularly and in combination, teach the claim elements as incorporated through amendments and when the specifics of the independent claim (1, 8, or 15) is considered as a whole. The Office would also note the references of Chang et al. (U.S. 7,406,434), and Chakrabarti US (2012/0166445) as being pertinent to applicant’s disclosure. Chang teaches a multi-attribute system in which the attributes of banner ads are given a value (See Col. 12: 36-61), and provides a method for using the estimates of the adjusted performance measure for each banner and the covariance around these estimates to determine how to allocate impressions to banners (See Col. 28:45-50). Chakrabarti teaches a system and method for indexing ads to provide better web ad matching, extracting features from the ads (See para. 0058), and also teaches using a Hadoop computing framework (See Para. 0048).
Furthermore, the office is not aware of any references that teach, individually or without an unreasonable combination of references, the system and method comprising the following elements:
performing the exploration operation to determine how to better at least one of tailor or rank online digital content, wherein the exploration operation comprises assigning score parameter values to at least some online digital content such that a plurality of impressions are substantially uniformly distributed among a set of digital content objects during the exploration operation, wherein the assigning score parameter values comprises calculating a score parameter value for each digital content object of the plurality of digital content objects based, at least in part, on the corresponding set of one or more pseudo-randomly generated parameter values and the weight parameter value for the corresponding digital content object;
selecting, for display via a client device, at least one digital content object of the plurality of digital content objects based, at least in part, on one or more score parameter values determined based, at least in part, on the exploration operation performed to determine how to better at least one of tailor or rank online digital content; and
providing the at least one digital content object for display by the client device, wherein at least one of the plurality of digital content objects or the set of digital content objects is stored in a distributed computing system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450. The examiner can normally be reached Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682